United States Court of Appeals
      for the Federal Circuit
                ______________________

               TWO-WAY MEDIA LTD.,
                 Plaintiff-Appellant

                           v.

  COMCAST CABLE COMMUNICATIONS, LLC,
 COMCAST INTERACTIVE MEDIA LLC, VERIZON
   SERVICES CORP., VERIZON ONLINE LLC,
             Defendants-Appellees
           ______________________

                 2016-2531, 2016-2532
                ______________________

    Appeals from the United States District Court for the
District of Delaware in Nos. 1:14-cv-01006-RGA, 1:14-cv-
01212-RGA, Judge Richard G. Andrews.
                 ______________________

              Decided: November 1, 2017
               ______________________

    MICHAEL F. HEIM, Heim, Payne & Chorush, LLP,
Houston, TX, argued for plaintiff-appellant. Also repre-
sented by ROBERT ALLAN BULLWINKEL, MICAH JOHN
HOWE, LESLIE PAYNE; PARKER C. FOLSE, III, RACHEL S.
BLACK, JENNA FARLEIGH, Susman Godfrey LLP, Seattle,
WA; SHAWN DANIEL BLACKBURN, JOSEPH SAMUEL
GRINSTEIN, Houston, TX.

   BRIAN LEE FERRALL, Keker & Van Nest, LLP, San
Francisco, CA, argued for all defendants-appellees.
2    TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



Defendants-appellees Comcast Cable Communications,
LLC, Comcast Interactive Media LLC also represented by
DANIEL E. JACKSON, LEO L. LAM, DAVID JUSTIN ROSEN.

    THOMAS M. DUNHAM, Winston & Strawn LLP, Wash-
ington, DC, for defendants-appellees Verizon Services
Corp., Verizon Online LLC. Also represented by SARAH J.
KALEMERIS, KURT A MATHAS, Chicago, IL; ANUP MISRA,
New York, NY.
                ______________________

     Before LOURIE, REYNA, and HUGHES, Circuit Judges.
REYNA, Circuit Judge.
    Two-Way Media Ltd. appeals from a decision of the
United States District Court for the District of Delaware
that found the claims of the asserted patents to be di-
rected to patent ineligible subject matter under 35 U.S.C.
§ 101. Because the claims are directed to abstract ideas
and contain no additional elements that transform the
nature of the claims into a patent-eligible application of
the abstract ideas, we affirm.
                        BACKGROUND
                  A. Technical Background
    The patents-in-suit are related as a series of continua-
tion applications, and thus share substantially the same
specification. U.S. Patent No. 5,778,187 (“’187 patent”)
issued first, followed by U.S. Patent Nos. 5,983,005 (“’005
patent”), then 6,119,163 (not at issue here), then
6,434,622 (“’622 patent”), and then 7,266,686 (“’686 pa-
tent”). The patents are entitled “Multicasting Method
and Apparatus,” and generally relate to a system for
streaming audio/visual data over a communications
system like the internet. Claim 1 of the ’187 patent is
representative of all claims of the ’187 patent and ’005
patent, claims 1 and 29 of the ’622 patent, and claims 1,
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS     3



22, 26, and 30 of the ’686 patent are representative of
their respective patents.
    The patents explain that internet systems typically
operate on a point-to-point, or unicast, basis. In unicast
systems, a message is converted into a series of addressed
packets which are routed from a source node to a destina-
tion node. But these unicast systems lack the capability
to broadcast a message from a source node to all the other
recipients in a network, as this type of operation could
easily overload the network.
    IP Multicasting, in contrast, provides a way to trans-
mit one packet of information to multiple recipients. In
such a system, packets destined for several recipients are
encapsulated in a unicast packet and forwarded from a
source to a point in a network where the packets are
replicated and forwarded on to all desired recipients. A
multicast packet can be routed from a source node
through a plurality of multicast routers to one or more
devices receiving the multicast packets. The packet can
then be distributed to all the host computers that are
members of the multicast group. The patents explain
that this technology had previously been used to provide
internet-based audio/visual conferencing servicing as well
as radio-like broadcasts to interested parties.
    The patents describe the invention as an improved
scalable architecture for delivering real-time information.
Embedded in the architecture is a control mechanism that
provides for the management and administration of users
who are to receive real-time information. Figure 1 pro-
vides a schematic diagram depicting an overview of the
system:
4   TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS




J.A. 80. In this system, the Primary Servers and Media
Servers are interconnected by the internet. The Control
Servers connect users with Media Servers using a series
of message exchanges. The patents also describe monitor-
ing network conditions and generating records about the
real-time streams.
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS         5



    The parties agree that claim 1 of the ’187 patent is
representative of the claims of the ’187 patent and ’005
patent. It recites:
    1. A method for transmitting message packets
    over a communications network comprising the
    steps of:
    converting a plurality of streams of audio and/or
    visual information into a plurality of streams of
    addressed digital packets complying with the
    specifications of a network communication proto-
    col,
    for each stream, routing such stream to one or
    more users,
    controlling the routing of the stream of packets in
    response to selection signals received from the us-
    ers, and
    monitoring the reception of packets by the users
    and accumulating records that indicate which
    streams of packets were received by which users,
    wherein at least one stream of packets comprises
    an audio and/or visual selection and the records
    that are accumulated indicate the time that a user
    starts receiving the audio and/or visual selection
    and the time that the user stops receiving the au-
    dio and/or visual selection.
J.A. 111 at col. 18 ll. 17–34; J.A. 114 (certificate of correc-
tion). Two-Way Media asserts that the claims of the ’622
patent are directed to the features described in the speci-
fication, but are claimed more broadly. For example,
claim 29 recites:
    29. A method for forwarding real-time information
    to one or more users having access to a communi-
    cations network comprising:
6    TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



    processing one or more streams of audio or visual
    information into one or more streams of packets
    for forwarding over the communications network,
    wherein at least one stream of packets comprises
    audio or video information,
    forwarding the digital packets to the users in re-
    sponse to information selection signals received
    from the users,
    verifying the operational status of the users’ ac-
    cess to the communications network during deliv-
    ery of the real-time information, and
    updating a database with indications of: (i) which
    streams of packets were received by which users,
    (ii) the time when delivery of each stream to each
    user commenced, and (iii) the time when delivery
    of each stream to each user terminated.
J.A. 202 at col. 20 ll. 19–36. Claim 30 of the ’686 patent
includes certain “commercial purposes” and recites:
    30. A method for metering real-time streaming
    media for commercial purposes, said method com-
    prising:
    selecting an intermediate server from multiple in-
    termediate servers;
    forwarding at least one copy of a real-time media
    stream from said intermediate server toward a
    user device;
    detecting a termination of said forwarding;
    after said termination, determining an extent of
    said real-time media stream forwarded toward
    said user device; and
    logging said extent for commercial purposes.
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS        7



J.A. 248 at col. 20 ll. 6–16; J.A. 251 (certificate of correc-
tion).
                 B. District Court Decision
     The district court granted Appellees’ 1 motion for
judgment on the pleadings and held that the ’187 patent,
’005 patent, ’622 patent, and ’686 patent were ineligible
under § 101. Two-Way Media Ltd. v. Comcast Cable
Commc’ns, LLC, Nos. 14-1006-RGA, 14-1212-RGA, 2016
WL 4373698 (D. Del. Aug. 15, 2016). The district court
first addressed claim construction, then addressed eviden-
tiary arguments, and finally addressed the patents’
eligibility under the two-step framework espoused in Alice
Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).
    Two-Way Media argued before the district court that
Appellees’ motion was premature because claim construc-
tion was necessary to evaluate whether the representative
claims were eligible under § 101. Two-Way Media provid-
ed proposed claim constructions for certain terms of the
asserted patents. J.A. 599–602. Appellees agreed that
the district court should adopt Two-Way Media’s claim
constructions, but argued that the constructions did not
alter the § 101 analysis. The district court ultimately
adopted Two-Way Media’s proposed constructions for the
purposes of the motion. Two-Way Media, 2016 WL
4373698, at *3.
    Two-Way Media also argued that the district court
should take judicial notice of certain materials from prior
proceedings before the U.S. Patent and Trademark Office
and other federal courts. Id. at *3–4. The materials,
consisting of expert report excerpts, expert trial testimo-
ny, inventor trial testimony, and a press release, [BB45;


    1   Appellees are Comcast Cable Communications,
LLC, Comcast Interactive Media LLC, Verizon Services
Corp., and Verizon Online LLC.
8    TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



RB31] purportedly related to other tribunals’ evaluation
of the novelty and nonobviousness of the claimed inven-
tions. Id. The district court denied the request, reasoning
that the proffered materials were irrelevant to a § 101
inquiry: “The novelty and nonobviousness of the claims
under [35 U.S.C.] §§ 102 and 103 does not bear on wheth-
er the claims are directed to patent-eligible subject matter
under § 101.” Id. at *4.
    The district court then addressed the eligibility of the
claims of the ’187 patent and ’005 patent and determined
that the claims were directed to an abstract idea:
    The ’187 and ’005 patents are directed to the ab-
    stract idea of (1) sending information, (2) directing
    the sent information, (3) monitoring receipt of the
    sent information, and (4) accumulating records
    about receipt of the sent information. The claims
    are thus directed to methods of sending and moni-
    toring the delivery of audio/visual information.
Id. at *5 (citations omitted). The district court deter-
mined that the claims did not recite a saving inventive
concept under Alice step two. Although Two-Way Media
had argued that the claims were directed to computer
architecture that solved the technical problems of load,
bottlenecking, and inadequate records, the district court
disagreed, holding that “[n]one of the claims, however,
recite or refer to anything that could be described as an
architecture.” Id. The district court expressly considered
Two-Way Media’s proffered claim constructions when
making this determination: “The claims cannot fairly be
read to recite computer architecture even in light of [Two-
Way Media’s] proposed claim constructions, some of which
explicitly incorporate the words ‘intermediate comput-
ers.’” Id. at *5 n.3 (citations omitted).
    Having concluded that the claims of the ’187 patent
and the ’005 patent were patent ineligible under § 101,
the district court next addressed the ’622 patent and ’686
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS      9



patent. The district court determined that the ’622 patent
was directed to the abstract idea of monitoring the deliv-
ery of real-time information to a user or users, and the
’686 patent was directed to the abstract idea of measuring
the delivery of real-time information for commercial
purposes. Id. at *6–7. The claims contained no saving
inventive concept because although they recited some
computer components, they required only ordinary func-
tionality of these components. Id. at *6–8.
   Two-Way Media appealed.           We have jurisdiction
under 28 U.S.C. § 1295(a)(1).
                   STANDARD OF REVIEW
    We review procedural aspects of the grant of judg-
ment on the pleadings under Federal Rule of Civil Proce-
dure 12(c) based on the law of the regional circuit, in this
case the Third Circuit. McRO, Inc. v. Bandai Namco
Games Am. Inc., 837 F.3d 1299, 1311 (Fed. Cir. 2016).
The Third Circuit exercises plenary review of Rule 12(c)
motions. E.g., CoreStates Bank, N.A. v. Huls Am., Inc.,
176 F.3d 187, 193 (3d Cir. 1999). We also review de novo
whether a claim is invalid under the judicially created
exceptions to § 101. McRO, 837 F.3d at 1311.
                        DISCUSSION
    Section 101 of the Patent Act defines patent eligible
subject matter:
   Whoever invents or discovers any new and useful
   process, machine, manufacture, or composition of
   matter, or any new and useful improvement
   thereof, may obtain a patent therefor, subject to
   the conditions and requirements of this title.
35 U.S.C. § 101. The Supreme Court has long held that
there are certain judicial exceptions to this provision:
laws of nature, natural phenomena, and abstract ideas.
Alice, 134 S. Ct. at 2354 (collecting cases).
10   TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



     In Alice, the Court supplied a two-step framework for
analyzing whether claims are patent eligible. First, we
determine whether the representative claims are “di-
rected to” a judicial exception, such as an abstract idea.
Id. at 2355. If the claims are directed to eligible subject
matter, the inquiry ends. Thales Visionix Inc. v. United
States, 850 F.3d 1343, 1349 (Fed. Cir. 2017); Enfish, LLC
v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016).
If the claims are determined to be directed to an abstract
idea, we next consider whether the claims contain an
“inventive concept” sufficient to “transform the nature of
the claim into a patent-eligible application.” Alice, 134 S.
Ct. at 2355 (internal quotation marks omitted).
    We conclude that the ’187 patent, ’005 patent, ’622 pa-
tent, and ’686 patent are patent ineligible under § 101.
We discuss each in turn.
                A. ’187 Patent and ’005 Patent
                      1. Alice Step One
    Under Alice step one, “the claims are considered in
their entirety to ascertain whether their character as a
whole is directed to excluded subject matter.” Internet
Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346
(Fed. Cir. 2015). We look to whether the claims in the
patent focus on a specific means or method, or are instead
directed to a result or effect that itself is the abstract idea
and merely invokes generic processes and machinery.
McRO, 837 F.3d at 1314. Claims directed to generalized
steps to be performed on a computer using conventional
computer activity are not patent eligible. Internet Pa-
tents, 790 F.3d at 1348–49.
    The district court found that claim 1 of the ’187 pa-
tent, which is representative of all of the claims of the
’187 patent and ’005 patent, is directed to the abstract
idea of (1) sending information, (2) directing the sent
information, (3) monitoring the receipt of the sent infor-
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS     11



mation, and (4) accumulating records about receipt of the
sent information. Two-Way Media, 2016 WL 4373698, at
*5. Two-Way Media argues that the district court erred
by oversimplifying the claim and ignoring claim limita-
tions present in its proposed constructions. We disagree.
     Claim 1 recites a method for routing information us-
ing result-based functional language. The claim requires
the functional results of “converting,” “routing,” “control-
ling,” “monitoring,” and “accumulating records,” but does
not sufficiently describe how to achieve these results in a
non-abstract way.        Affinity Labs of Tex., LLC v.
DIRECTV, LLC, 838 F.3d 1253, 1258–59 (Fed. Cir. 2016)
(holding that claims were directed to an abstract idea
where they claimed “the function of wirelessly communi-
cating regional broadcast content to an out-of-region
recipient, not a particular way of performing that func-
tion”). Claim 1 is similar to other claims found to be
directed to an abstract idea. In Electric Power Group,
LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016),
the challenged claims were directed to systems and meth-
ods for achieving real-time performance monitoring of an
electric power grid. We held that the challenged claims
were directed to the abstract idea of “gathering and
analyzing information of a specified content, then display-
ing the results, and not any particular assertedly in-
ventive technology for performing those functions.” Id. at
1354. In the same way, claim 1 manipulates data but
fails to do so in a non-abstract way.
    Two-Way Media’s proposed constructions do not
change this outcome. Though Two-Way Media argues
that its proposed claim constructions sufficiently tie the
claims to particular scalable network architecture, the
constructions recite only conventional computer compo-
nents. For example, Two-Way Media proposed a con-
struction of “controlling the routing of the stream of
packets in response to selection signals received from the
users” as “directing a portion of the routing path taken by
12   TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



the stream of packets from one of a designated group of
intermediate computers to the user in response to one or
more signals from the user selecting the stream.”
J.A. 600. This construction fails to indicate how the
claims are directed to a scalable network architecture
that itself leads to an improvement in the functioning of
the system. Enfish, 822 F.3d at 1338. Nor does the
construction provide any parameters for the “signals”
purportedly dictating how the information is being routed.
At best, the constructions propose the use of generic
computer components to carry out the recited abstract
idea, but that is not sufficient. In re TLI Commc’ns LLC
Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding
that, despite reciting “concrete, tangible components,” the
claims were directed to an abstract idea where “the physi-
cal components merely provide[d] a generic environment
in which to carry out the abstract idea”). The claim is
therefore directed to an abstract idea.
    Because the claim is directed to an abstract idea, we
proceed to Alice step two to determine whether the repre-
sentative claims disclose a saving inventive concept.
                    2. Alice Step Two
    In Alice step two, we consider the elements of the
claim, both individually and as an ordered combination, to
assess whether the additional elements transform the
nature of the claim into a patent-eligible application of
the abstract idea. Content Extraction & Transmission
LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fed. Cir.
2014). Merely reciting the use of a generic computer or
adding the words “apply it with a computer” cannot
convert a patent-ineligible abstract idea into a patent-
eligible invention. Alice, 134 S. Ct. at 2358; Versata Dev.
Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1332 (Fed. Cir.
2015). To save a patent at step two, an inventive concept
must be evident in the claims. RecogniCorp, LLC v.
Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS     13



    The district court found no saving inventive concept in
claim 1 of the ’187 patent. While acknowledging that the
specification of the ’187 patent describes a system archi-
tecture as a technological innovation, the district court
concluded that the claim does not recite this architecture,
even taking into account Two-Way Media’s proposed
constructions. Two-Way Media, 2016 WL 4373698, at *5.
We agree with the district court. The main problem that
Two-Way Media cannot overcome is that the claim—as
opposed to something purportedly described in the specifi-
cation—is missing an inventive concept. RecogniCorp,
855 F.3d at 1327. While the specification may describe a
purported innovative “scalable architecture,” claim 1 of
the ’187 patent does not. J.A. 103 at col. 2 ll. 1–5.
    The lack of an inventive concept recited in claim 1
precludes eligibility here. For example, the claim refers
to certain data “complying with the specifications of a
network communication protocol” and the data being
routed in response to one or more signals from a user,
without specifying the rules forming the communication
protocol or specifying parameters for the user signals.
Neither the protocol nor the selection signals are claimed,
precluding their contribution to the inventive concept
determination. See Clarilogic, Inc. v. FormFree Holdings
Corp., 681 F. App’x 950, 954–55 (Fed. Cir. 2017) (holding
claim ineligible where it recited an “unknown and un-
claimed process” to allegedly transform data).
    Two-Way Media asserts that the claim solves various
technical problems, including excessive loads on a source
server, network congestion, unwelcome variations in
delivery times, scalability of networks, and lack of precise
recordkeeping. But claim 1 here only uses generic func-
tional language to achieve these purported solutions.
“Inquiry therefore must turn to any requirements for how
the desired result is achieved.” Elec. Power Grp., 830
F.3d at 1355. Nothing in the claims or their construc-
tions, including the use of “intermediate computers,”
14   TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



requires anything other than conventional computer and
network components operating according to their ordinary
functions. Intellectual Ventures I LLC v. Symantec Corp.,
838 F.3d 1307, 1319–21 (Fed. Cir. 2016) (holding ineligi-
ble a claim directed to a method of virus screening even
where the method required use of an “intermediary com-
puter in forwarding information”).
    We likewise see no inventive concept in the ordered
combination of these limitations. BASCOM Glob. Internet
Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350
(Fed. Cir. 2016) (“[A]n inventive concept can be found in
the non-conventional and non-generic arrangement of
known, conventional pieces.”). The claim uses a conven-
tional ordering of steps—first processing the data, then
routing it, controlling it, and monitoring its reception—
with conventional technology to achieve its desired result.
As the court in BASCOM noted, merely reciting an ab-
stract idea performed on a set of generic computer compo-
nents, as claim 1 does here, would “not contain an
inventive concept.” Id. (citing CyberSource Corp. v. Retail
Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011)). We
thus find that claim 1 here fails to transform the abstract
idea into something more. Elec. Power Grp., 830 F.3d at
1355–56.
    Two-Way Media argues that the claims of the ’187
and ’005 patents are not preemptive, and therefore are
patent eligible, because many methods of sending and
monitoring the delivery of audio/visual remain available.
However, where a patent’s claims are deemed only to
disclose patent ineligible subject matter under the Alice
framework, as they are in this case, preemption concerns
are fully addressed and made moot. Ariosa Diagnostics,
Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir.
2015).
    Finally, Two-Way Media argues that the district court
erred by excluding its proffered evidence from prior cases
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS     15



relating to the purported technological innovations of its
invention. We find no error in the district court’s deter-
mination to reject Two-Way Media’s proffered material, as
the court correctly concluded that the material was rele-
vant to a novelty and obviousness analysis, and not
whether the claims were directed to eligible subject mat-
ter. Eligibility and novelty are separate inquiries. Affini-
ty Labs, 838 F.3d at 1263) (holding that “even assuming”
that a particular claimed feature was novel does not
“avoid the problem of abstractness”). Accordingly, the
district court correctly determined that the patents were
ineligible under § 101 on the basis of the representative
claims and Two-Way Media’s proposed constructions,
which the district court expressly adopted.
               B. ’622 Patent and ’686 Patent
                     1. Alice Step One
    The district court also concluded that the ’622 patent
was directed to the abstract idea of monitoring the deliv-
ery of real-time information to a user or users, and the
’686 patent was directed to the abstract idea of measuring
the delivery of real-time information for commercial
purposes. Two-Way Media, 2016 WL 4373698, at *6–7.
Two-Way Media argues that the district court erred by
oversimplifying the claims down to merely their preamble
and failing to recognize the claims solve technical prob-
lems. We disagree.
    First, we see no error here in the district court citing
to the preamble in its review of whether the claims are
directed to an abstract idea. See, e.g., BASCOM, 827 F.3d
at 1348 (citing preamble for distillation of abstract idea).
The district court’s inquiry centered on determining the
“focus” of the claims, and was thus in accord with our
precedent. E.g., Elec. Power Grp., 830 F.3d at 1353.
    Second, these claims suffer from the same ineligibility
infirmity as claim 1 of the ’187 patent. Two-Way Media
16   TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS



admits that the representative claims of the ’622 patent
and ’686 patent are broader in several respects than claim
1 of the ’187 patent. Appellant Br. 46, 53. We agree with
the district court that the claims here—directed to moni-
toring the delivery of real-time information to user(s) or
measuring such delivery for commercial purposes—are
similar to other concepts found to be abstract. BASCOM,
827 F.3d at 1348 (filtering content is an abstract idea);
Elec. Power Grp., 830 F.3d at 1351–53 (collecting infor-
mation, analyzing it, and displaying results is an abstract
idea, even when undertaken in “real-time”); Ultramercial,
Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)
(using advertising as an exchange or currency is an
abstract idea). For these reasons, we conclude that the
representative claims of the ’622 patent and ’686 patent
are directed to abstract ideas. Accordingly, we proceed to
Alice step two.
                     2. Alice Step Two
     The district court found that that the claims of the
’622 patent and ’686 patent did not contain an inventive
concept under Alice step two. Two-Way Media, 2016 WL
4373698, at *6–8. Two-Way Media argues that the dis-
trict court erred by failing to account for a central aspect
of Two-Way Media’s invention, the system architecture,
and failing to credit Two-Way Media’s nonconventional
arrangement of components. We disagree.
    As with claim 1 of the ’187 patent, the problem is that
no inventive concept resides in the claims. Claim 29 of
the ’622 patent requires processing data streams, trans-
mitting them from “an intermediate computer,” and then
confirming certain information about the transmitted
data. J.A. 202 at col. 20 ll. 19–36; J.A. 600. Claim 30 of
the ’686 patent requires receiving and transmitting a
real-time media stream from an intermediate server,
detecting the termination of the stream, and recording
certain information about the stream. J.A. 248 at col. 20
TWO-WAY MEDIA LTD.   v. COMCAST CABLE COMMUNICATIONS    17



ll. 6–16; J.A. 251; J.A. 601. We agree with the district
court that nothing in these claims requires anything other
than conventional computer and network components
operating according to their ordinary functions. Intellec-
tual Ventures, 838 F.3d at 1319–21; Elec. Power Grp., 830
F.3d at 1355–56.
    Nor do we see any inventive concept in the ordered
combination of these steps. The steps are organized in a
completely conventional way—data are first processed,
sent, and once sent, information about the transmission is
recorded. The claims thus fail to describe a “specific,
discrete implementation of the abstract idea” sufficient to
qualify for eligibility under § 101. BASCOM, 827 F.3d at
1350.
                       CONCLUSION
    We have considered Two-Way Media’s other argu-
ments but do not find them persuasive. For the foregoing
reasons, we affirm the district court’s judgment that the
’187 patent, ’005 patent, ’622 patent, and ’686 patent are
ineligible under § 101.
                       AFFIRMED